Contracts; ¡judgment on defendants counterclaims. — On November 14, 1973 (203 Ct. Cl. 65, 487 F. 2d 520), the court, dismissed plaintiff’s petition, directed that judgment for $55,067.57 be entered at a later date for defendant on its first counterclaim, and remanded defendant’s second through fifth counterclaims to Trial Judge Willi for further proceedings. On April 24, 1974 Trial Judge Willi filed a recommended opinion concluding that for the reasons given in the reported opinion as augmented by the reasons set forth in said recommended opinion, judgment should be entered dismissing the petition and awarding defendant the sum of $429,-580.27 in full satisfaction of its five counterclaims. On July 10, 1974 the court issued the following order:
Before Davis, Judge, Presiding, KuNzig and BeNNett, Judges.
“This case comes before the court on defendant’s motion, filed June 6, 1974, requesting that the court adopt the opinion of Trial Judge George Willi, filed April 24, 1974. Upon consideration thereof, without oral argument, it appears that plaintiff has filed no exception to the trial judge’s opinion and no response to defendant’s motion for its adoption and since the court agrees with the trial judge’s opinion and recommended conclusion, copies of which have been furnished to the parties, it hereby grants defendant’s motion to adopt the said opinion and conclusion and on the basis thereof and of the court’s per curiam opinion of November 14, 1973,
“it is ORDERED that plaintiff’s petition be and the same is dismissed and judgment is entered for defendant against the plaintiff in the total sum of $429,580.27 in full satisfaction of its five counterclaims.”